IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DON KENNEDY PROPERTIES, LLC,
d/b/a DON KENNEDY REAL ESTATE, as                    No. 69815-0-1
                                                                          r-.->
agent for the owner,
                                                     DIVISION ONE         ~
                       Respondent,
                                                     UNPUBLISHED OPINION



JOEL CHRISTOPHER HOLMES and ALL
OTHER OCCUPANTS,
                                                     FILED: January 17, 2017
                       Appellant.

      Appelwick, J. — DK initiated an unlawful detainer action against Holmes,

due to accumulated garbage in his apartment. A commissioner ruled in favor of

DK. Holmes argues that he should have been transported from the jail to appear

in person at the show cause hearing, that the summons was defective, that the

monetary judgment entered against him was erroneous, that DK failed to give

adequate notice, and that RCW 59.18.130 is unconstitutional. We affirm.

                                     FACTS

      Joel Christopher Holmes was a tenant in a property owned by Don Kennedy

Properties LLC ("DK").     DK discovered that the apartment was "in a state of
No. 69815-0-1/2




extreme clutter." On November 19, 2012, DK served Holmes with a ten day notice

to comply or vacate that stated,

      Your unit is in a state of extreme clutter and disarray. You have
      excessive amounts of paper, waste, trash, and other detritus and
      junk in your apartment. This violates RCW 59.18.130(1) that
      requires you to "Keep that part of the premises which [you occupy]
      as clean and sanitary as the conditions of the premises permit" and
      RCW 59.18.130(2) that requires you to "Properly dispose from [your]
      dwelling unit all rubbish, garbage, and other organic or flammable
      waste, in a clean and sanitary manner at reasonable and regular
       intervals."


              The corrective action required is:

       You must remove all excess property and other items and clean your
       apartment within the time allowed for compliance with this notice.

(Alterations in original.) On December 10, 2012, DK filed a complaint for unlawful

detainer.   On December 27, 2012, a commissioner found in favor of DK, and

entered a monetary judgment against Holmes totaling $1,696 in attorney fees,

unpaid rent, and other costs.

                                   DISCUSSION


       We discern five arguments from Holmes's briefing. He argues that his

constitutional rights were violated when, due to incarceration, he did not appear in

person at the show cause hearing. He argues that the summons he received was

defective. He argues that the trial court erred in entering a monetary judgment

against him. He argues that DK illegally entered his apartment without notice. He

argues that RCW 59.18.130(1) and (2) are unconstitutionally vague. Finally, we

also address whether the prevailing party is entitled to attorney fees and whether

Holmes's appellate filing fee should be waived due to indigency.
No. 69815-0-1/3




   I.   Appearance at Show Cause Hearing

        Holmes first argues that his due process rights were violated because the

commissioner did not arrange for Holmes to appear at the show cause hearing in-

person. Holmes claims he was incarcerated at the time on an unrelated matter.

He therefore appeared telephonically.

        But, nothing in the record indicates that Holmes requested or argued below

that he should have been transported from the jail to appear at the hearing in

person. We will generally not review arguments raised for the first time on appeal.

RAP 2.5(a). We will review questions of "manifest" constitutional magnitude raised

for the first time on appeal. State v. Kirkman, 159 Wash. 2d 918, 934, 155 P.3d 125

(2007).     But, if the trial record is insufficient to determine the merits of the

constitutional claim, the error is not "manifest" and review is not warranted. ]a\ at

935.    Based on the insufficiency of the record, any claimed error here is not

manifest.


   II. Validity of Summons

        Holmes argues that the summons he received was defective and the

commissioner therefore lacked jurisdiction.       Nothing in the record shows that

Holmes raised the issue of a defective summons in the trial court.         It is true that

RAP 2.5(a)(1) explicitly permits a party to raise lack of jurisdiction for the first time

on appeal. However, we have previously held that arguments that a summons is

defective "go to something other than subject matter jurisdiction" and therefore

may not be raised for the first time on appeal. MHM & F. LLC v. Pryor, 168 Wn.
No. 69815-0-1/4




App. 451, 460, 277 P.3d 62 (2012).         Therefore, we decline to address this

argument.

   III. Monetary Judgment

      Holmes also argues that the trial court erred in entering a $1,696 judgment

against him. This included $497 in unpaid rent, $700 in attorney fees, and $499 in

court costs.   The judgment explicitly reserved the issue of damages to the

premises. Under RCW 59.18.410 and 59.18.290(2), a tenant may be held liable

for rent owed, attorney fees, and costs.     Here, though he assigns error to the

judgment in its entirety, Holmes makes specific arguments regarding only the

attorney fees and costs awarded. We review an award for of attorney fees and

court costs for abuse of discretion. Bevan v. Meyers, 183 Wash. App. 177, 188, 334
P.3d 39 (2014).

       First, Holmes argues that the $700 fee award to DK was an abuse of

discretion, because an attorney paid via retainer instead of hourly should not be

awarded attorney fees.1 He provides no authority that such a distinction has been

recognized by our appellate courts. See RAP 10.3 (a)(6) (requiring appellants to

provide "citations to legal authority").      Nor has Holmes shown that the

commissioner abused his discretion in the amount of attorney fees awarded.2




       1 Nothing in the record establishes that DK's attorneys were in fact paid on
retainer, but we assume this fact for the purposes of argument.
       2 Holmes also argues that DK should not have received attorney fees
because no rental agreement provided for attorney fees to a prevailing party in a
lawsuit. But, the existence of such an agreement is irrelevant, because RCW
59.18.410 and RCW 59.18.290 authorize a court to award attorney fees to a
prevailing party in an unlawful detainer action.
No. 69815-0-1/5




       Second, Holmes argues that the commissioner abused his discretion in

awarding DK $499 in court costs. Holmes primarily argues that the state of his

apartment did not cause "specific economic harm" to DK.         But, the judgment

explicitly did not award costs for "damage to the premises." Rather, the judgment

awarded court costs, which RCW 59.18.290(2) allows. The commissioner did not

abuse his discretion in awarding court costs.

   IV. Sufficiency of Notice

       Holmes asserts that DK illegally entered his apartment without sufficient

statutory notice.3 He contends in his reply brief that under applicable statutes he

should have received 30 days' notice prior to this action, rather than the 10 days'

notice that he actually received.

       But, nothing in the record shows that Holmes argued insufficient notice in

the proceeding below. We therefore do not address Holmes's notice arguments.

See RAP 2.5(a) ("The appellate court may refuse to review any claim of error which

was not raised in the trial court."); Hall v. Feigenbaum, 178 Wash. App. 811, 817-18,

319 P.3d 61 (2014) (declining to review issues because appellant "did not raise

the associated issues below"); Dvkstra v. County of Skagit, 97 Wash. App. 670, 676,

985 P.2d 424 (1999) (declining, pursuant to RAP 10.3(c), to address issue first

raised in reply brief).

       3 Holmes asserts that this violated both landlord-tenant statutes and the
Fourth Amendment prohibition on unreasonable searches and seizures. But,
because DK is not a state actor, the Fourth Amendment does not apply. See State
v. Eisfeldt. 163 Wash. 2d 628, 635 n.3, 185 P.3d 580 (2008) ("Article I, section 7 and
Fourth Amendment protections apply only to searches by state actors, not to
searches by private individuals."). Therefore, we treat this as an allegation that
DK's entry violated Washington's landlord-tenant statutes.
No. 69815-0-1/6




      V. Constitutionality of RCW 59.18.130(1) and (2)

         Holmes asserts that RCW 59.18.130(1) and (2) are unconstitutionally vague

because they fail to specifically define what constitutes "garbage." Although the

record does not show that Holmes challenged RCW 59.18.130's constitutionality

below, we exercise our discretion to briefly address it. RAP 2.5(a)(3); see also

Parmelee v. O'Neel. 145 Wash. App. 223, 232-33,186 P.3d 1094 (2008) (addressing

constitutionality of statute for the first time on appeal), reversed in part on other

grounds by 168 Wash. 2d 515, P.3d 723 (2010).

         We review the constitutionality of statutes de novo. Hale v. Wellpinit Sch.

Dist. No. 49, 165 Wash. 2d 494, 503, 198 P.3d 1021 (2009). Statutes are presumed

constitutional, and the standard for finding a statute unconstitutionally vague is

high. State v. Watson, 160 Wash. 2d 1, 11, 154 P.3d 909 (2007). The presumption

in favor of a law's constitutionality should be overcome in only exceptional cases.

Id.    One who challenges a statute's constitutionality for vagueness bears the

burden of proving beyond a reasonable doubt that it is unconstitutionally vague,

id

         Holmes argues one man's trash is another man's treasure. The statute

does not use the term "trash," it uses the terms "rubbish" and "garbage." RCW

59.18.130(2). The terms "rubbish" and "garbage" have ordinary and accepted

meanings.      See, e.g.. Webster's Third New International Dictionary 1983

(2002) (defining "rubbish" as "miscellaneous useless valueless waste or rejected

matter"); JU at 935 (defining "garbage" as "refuse of any kind"). When a term "has

an ordinary and accepted meaning" it gives sufficient notice of the conduct that the
No. 69815-0-1/7




statute prohibits. See State v. Sigman. 118 Wash. 2d 442, 446-47, 826 P.2d 144

(1992) (holding that "knowingly" is sufficiently definite because it "has an ordinary

and accepted meaning"). Washington courts have often held that the fact that a

term could be clearer does not render a statute impermissibly vague. See, e.g.,

Watson. 160 Wash. 2d at 11 ("[W]e do not invalidate statutes for vagueness simply

because they 'could have been drafted with greater precision.'" (quoting City of

Spokane v. Douglass, 115 Wn2d 171, 179, 795 P.2d 890 (1992))); State v.

Halstien, 122 Wash. 2d 109, 118-19, 857 P.2d 270 (1993) (holding that "sexual

motivation" is not impermissibly vague). Holmes has not carried his heavy burden

to show beyond a reasonable doubt that RCW 59.18.130(1) and (2) are

unconstitutionally vague.

   VI. Attorney Fees

       DK requests attorney fees on appeal. Under RCW 59.18.410, a landlord

that succeeds in an unlawful detainer action may be awarded reasonable attorney

fees. DK succeeded at the trial court and has prevailed on appeal. We therefore

award DK reasonable attorney fees subject to its compliance with RAP 18.1(d).

  VII. Motion for Return of Filing Fee

       On April 4, 2013, the Washington Supreme Court denied a motion seeking

expenditure of public funds, and Holmes ultimately paid the Court of Appeals filing

fee. Holmes filed a motion that seeks a refund of the filing fee in this case (and a

handful of previous cases) due to indigency. Holmes has failed to identify how

circumstances have changed since the Supreme Court's ruling that Holmes must
No. 69815-0-1/8




pay the filing fee. We therefore deny Holmes's request for a refund of the filing fee

in this case.


       We affirm.




WE CONCUR:




     4L./                                       feofete+